 
Exhibit 10.18
 
Confidential Treatment Requested by Capital Trust, Inc.
 
Execution Version
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of March
31, 2011, by and between CT Legacy Holdings, LLC, a Delaware limited liability
company (“CT Legacy Holdings”), and CT Legacy Series 1 Note Issuer, LLC, a
Delaware limited liability company (the “CT Series 1 Note Issuer”).  Capitalized
terms not defined herein shall have the meanings ascribed to such terms in
Exhibit A hereto.
 
RECITALS
 
WHEREAS, CT proposes to restructure and settle certain of its previously
incurred and outstanding recourse debt liabilities in connection with the
Restructuring;
 
WHEREAS, in furtherance of the Restructuring, CT has formed CT Legacy Manager,
LLC, CT Legacy Holdings, CT Series 1 Note Issuer, CT Series 2 Note Issuer, CT
Legacy REIT Holdings, CT Legacy REIT Mezz Borrower, CT Legacy Asset, CT Legacy
MS and CT Legacy Citi and CT will cause an existing wholly-owned corporation to
be converted and renamed into CT Legacy JPM;
 
WHEREAS, in furtherance of the Restructuring, the parties desire to consummate
the Series 1 Note Exchange Transaction, whereby CT Legacy Holdings contributes
Class A-1 Units and Class A-2 Units of CT Legacy REIT Holdings to CT Series 1
Note Issuer in exchange for the issuance to CT Legacy Holdings by CT Series 1
Note Issuer of those certain series 1 secured notes, dated as of the date
hereof, secured by Class A-1 Units and Class A-2 Units of CT Legacy REIT
Holdings (the “Series 1 Notes”);
 
WHEREAS, the Series 1 Note Exchange Transaction is a condition precedent to the
other transactions contemplated in connection with the Restructuring.
 
NOW, THEREFORE, in consideration of the promises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.           Contributions to CT Series 1 Note Issuer.   CT Legacy Holdings
hereby contributes to CT Series 1 Note Issuer 1,287,946 Class A-1 Units of CT
Legacy REIT Holdings and 437,500 Class A-2 Units of CT Legacy REIT Holdings (the
“Contributed Units”), and CT Series 1 Note Issuer accepts the Contributed
Units.  In exchange for such contribution, CT Series 1 Note Issuer hereby issues
to CT Legacy Holdings Series 1 Notes in the principal amounts of $694,444.44,
$694,444.44, $347,222.22, $347,222.22, $277,777.77 and $416,666.66, each in the
form attached hereto as Exhibit C.
 
2.           Representations and Warranties by CT Legacy Holdings.  CT Legacy
Holdings hereby represents and warrants to CT Series 1 Note Issuer that:
 
(a)           Ownership.  CT Legacy Holdings owns beneficially and of record the
Contributed Units and all the rights and interests attached thereto to be
transferred hereunder, free and clear of any taxes, liens, security interests,
transfer restrictions, options, purchase rights or other encumbrances;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Due Authorization.  CT Legacy Holdings has full power and
authority (including full corporate or other entity power and authority, if
applicable) to execute, deliver and perform its obligations under this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of CT Legacy Holdings, enforceable against CT Legacy Holdings in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors' rights generally, and (ii) as limited by
laws relating to general equitable principles;
 
(c)           Conflicts.  The execution, delivery and performance of this
Agreement by CT Legacy Holdings does not and will not (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which CT Legacy Holdings is subject or any provision of its charter,
bylaws, or other governing documents, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which CT Legacy Holdings is a party or by which CT Legacy Holdings is bound
or to which any of CT Legacy Holdings’ assets is subject, or (iii) result in the
imposition or creation of a lien or security interest upon or with respect to
the CT Legacy Holdings;
 
(d)           Securities Law Representations.
 
(i)         The Series 1 Notes to be acquired by CT Legacy Holdings pursuant to
this Agreement will be acquired for CT Legacy Holdings’ own account and not with
a view to, or intention of, distribution thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”), or any applicable state
securities laws, and the Series 1 Notes will not be disposed of in contravention
of the Securities Act or any applicable state securities laws;
 
(ii)         CT Legacy Holdings understands and acknowledges that (i) the Series
1 Notes have not been registered under the Securities Act or any state
securities laws, and such units are being sold in reliance upon an exemption or
exemptions from the registration and prospectus delivery requirements of the
Securities Act and applicable state securities laws, and must be held by CT
Legacy Holdings indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom (and is able to bear the economic risk from holding the Series
1 Notes for an indefinite period of time), and (ii) there is not currently a
trading market for the Series 1 Notes and there can be no assurances that the
same will be listed on any exchange or quoted on any quotation system;
 
(iii)         CT Legacy Holdings is an “accredited investor” as that term is
defined under Rule 501(a) promulgated pursuant to the Securities Act, and a
“qualified purchaser” within the meaning of Section 3(c)(7) of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and as such that
term is defined in Section 2(a)(51) of the Investment Company Act.  CT Legacy
Holdings is an experienced and sophisticated investor and has such knowledge and
experience in financial, business and investment matters as are necessary to
evaluate the merits and risks of an investment in the Series 1 Notes and
protecting its interests in connection therewith; and
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)         CT Legacy Holdings has received and reviewed information regarding
CT Series 1 Note Issuer and its subsidiaries that has been provided to CT Legacy
Holdings by CT Series 1 Note Issuer and has been given the opportunity to ask
questions of and to receive answers from CT Series 1 Note Issuer concerning the
business, operations and financial condition of CT Series 1 Note Issuer and CT
Legacy REIT Holdings and its subsidiaries.
 
(e)           ERISA.  CT Legacy Holdings represents that it is not a “benefit
plan investor” as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended.
 
3.           Representations and Warranties by CT Series 1 Note Issuer.  CT
Series 1 Note Issuer hereby represents and warrants to CT Legacy Holdings that:
 
(a)           Due Authorization.  CT Series 1 Note Issuer has full power and
authority (including full corporate or other entity power and authority, if
applicable) to execute, deliver and perform its obligations under this Agreement
and the Series 1 Notes, and this Agreement and the Series 1 Notes constitute the
legal, valid and binding obligation of CT Series 1 Note Issuer, enforceable
against CT Series 1 Note Issuer in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to general equitable principles;
 
(b)           Conflicts.  The execution, delivery and performance of this
Agreement by CT Series 1 Note Issuer does not and will not (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which CT Series 1 Note Issuer is subject or any provision of its
charter, bylaws, or other governing documents, (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which CT Series 1 Note Issuer is a party or by which the CT
Series 1 Note Issuer is bound or to which any of CT Series 1 Note Issuer’s
assets is subject, or (iii) result in the imposition or creation of a lien or
security interest upon or with respect to the Contributed Units except as
contemplated in the Series 1 Notes;
 
(c)           Securities Law Representations.
 
(i)         The Contributed Units to be acquired by CT Series 1 Note Issuer
pursuant to this Agreement will be acquired for CT Series 1 Note Issuer’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act, or any applicable state securities laws, and
the Contributed Units will not be disposed of in contravention of the Securities
Act or any applicable state securities laws;
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)         CT Series 1 Note Issuer understands and acknowledges that (i) the
Contributed Units have not been registered under the Securities Act or any state
securities laws, and such units are being sold in reliance upon an exemption or
exemptions from the registration and prospectus delivery requirements of the
Securities Act and applicable state securities laws, and must be held by CT
Series 1 Note Issuer indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities laws or is
exempt therefrom (and is able to bear the economic risk from holding the
Contributed Units for an indefinite period of time), and (ii) there is not
currently a trading market for the Contributed Units and there can be no
assurances that the same will be listed on any exchange or quoted on any
quotation system;
 
(iii)         CT Series 1 Note Issuer is an “accredited investor” as that term
is defined under Rule 501(a) promulgated pursuant to the Securities Act and a
“qualified purchaser” within the meaning of Section 3(c)(7) of the Investment
Company Act, and as such that term is defined in Section 2(a)(51) of the
Investment Company Act.  CT Series 1 Note Issuer is an experienced and
sophisticated investor and has such knowledge and experience in financial,
business and investment matters as are necessary to evaluate the merits and
risks of an investment in the Contributed Units and protecting its interests in
connection therewith; and
 
(iv)         CT Series 1 Note Issuer has received and reviewed information
regarding CT Legacy REIT Holdings and its subsidiaries that has been provided to
it by CT Legacy REIT Holdings and has been given the opportunity to ask
questions of and to receive answers from CT Legacy REIT Holdings concerning the
Contributed Units, and the business, operations and financial condition of CT
Legacy REIT Holdings and its subsidiaries.
 
4.           Transaction Steps.  The parties hereby acknowledge that the
transactions contemplated by this Agreement involve a series of steps as more
fully described in the Recitals to this Agreement and as set forth in Exhibit A
hereto, and represent that it is their intention that the various steps set
forth in such Recitals be consummated in the sequence set forth therein.
 
5.           Further Assurances.  From time to time following the date hereof,
the parties hereto shall execute and deliver such other instruments of
assignment, transfer and delivery and shall take such other actions as any other
party hereto reasonably may request in order to consummate, complete and carry
out the transactions contemplated by this Agreement.
 
6.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the parties hereto and supersedes, preempts and
terminates all other prior understandings, agreements or representations by or
among the parties hereto, written or oral, to the extent relating to the subject
matter hereof.
 
8.           Counterparts.  This Agreement may be executed (including by
facsimile) in separate counterparts, each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.
 
9.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, heirs and assigns.  Neither party may assign this
Agreement without the prior written consent of the other party.
 
10.           No Third Party Beneficiaries. There are no third party
beneficiaries of this Agreement and nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto other
than their respective successors, heirs and assigns, any rights, remedies,
obligations or liabilities.
 
11.           Governing Law.  This Agreement, and the rights of the parties
under this Agreement, shall be governed by and construed in accordance with the
laws of the State of New York, that are applicable to contracts that are made in
and to be fully performed in such state, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
12.           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived only with the prior written consent of each of the parties
hereto.
 
* * * * *
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Exchange Agreement as
of the date first written above.
 
 

 
CT LEGACY HOLDINGS, LLC
               
 
By: 
/s/ Geoffrey G. Jervis      
Name: Geoffrey G. Jervis
Title: Chief Financial Officer
                   
CT LEGACY SERIES 1 NOTE ISSUER, LLC
                 
By: 
/s/ Geoffrey G. Jervis      
Name: Geoffrey G. Jervis
Title: Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A




 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Secured and Unsecured Obligations


Set forth below is a list of certain secured and unsecured debt obligations (the
“Legacy Debt Obligations”) of Capital Trust, Inc., a Maryland corporation
(“CT”):


 
1.
$42,369,695 due and payable under that certain master repurchase agreement,
dated as of July 30, 2007, by and among CT, as seller (“Citi Seller”) and
Citigroup Global Markets Inc., as securities buyer (“Citi Securities Buyer”) and
Citigroup Financial Products Inc., as loan buyer (“Citi Loan Buyer”, together
with Citi Securities Buyer, “Citi Buyers”), as amended by that certain amendment
No. 2 to master repurchase agreement, dated as of July 24, 2008, by and between
Citi Seller and Citi Buyers, as further amended by that certain amendment No. 3
to master repurchase agreement, dated as of March 16, 2009, by and between Citi
Seller and Citi Buyers, as further amended by that certain amendment No. 4 to
master repurchase agreement, dated as of October 1, 2009, by and between Citi
Seller and Citi Buyers.



 
2.
$131,939,582 due and payable under that certain master repurchase agreement,
dated as of October 24, 2008, by and among CT and CT BSI Funding Corp., as
sellers (collectively, “JPM 1 Sellers”) and JPMorgan Chase Bank, N.A., as buyer
(“JPM 1 Buyer”), as amended by that certain amendment No. 1 to master repurchase
agreement, dated as of March 16, 2009, by and among JPM 1 Sellers, JPM 1 Buyer
and JPMorgan Chase Bank, N.A., as affiliated hedge counterparty.



 
3.
$61,833,585 due and payable under that certain master repurchase agreement,
dated as of November 21, 2008, by and among CT and CT BSI Funding Corp., as
sellers (collectively, “JPM 2 Sellers”) and JPMorgan Chase Funding Inc., as
buyer (“JPM 2 Buyer”), as amended by that certain amendment No. 1 to master
repurchase agreement, dated as of March 16, 2009, by and among JPM 2 Sellers,
JPM 2 Buyer and JPMorgan Chase Bank., N.A., as affiliated counter party.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
4.
$104,106,223 due and payable under that certain master repurchase agreement,
dated as of July 29, 2005, by and among CT, CT RE CDO 2004-1 Sub, LLC, and CT RE
CDO 2005-1 Sub, LLC, as sellers (collectively, “MS Sellers”) and Morgan Stanley
Bank, N.A., as buyer (“MS Buyer”), as amended by that certain amendment No. 1 to
master repurchase agreement, dated as of November 4, 2005, by and among MS
Sellers and MS Buyer, as further amended by that certain amendment No. 2 to
master repurchase agreement, dated as of November 16, 2005, by and among MS
Sellers and MS Buyer, as further amended by that certain amendment No. 3 to
master repurchase agreement, dated as of April 6, 2006, by and among MS Sellers
and MS Buyer, as further amended by that certain amendment No. 4 to master
repurchase agreement, dated as of April 26, 2006, by and among MS Sellers and MS
Buyer, as further amended by that certain letter agreement, dated June 23, 2006,
from CT to Morgan Stanley, as further amended by that certain amendment No. 5 to
master repurchase agreement, dated as of February 14, 2007, by and among MS
Sellers and MS Buyer, as further amended by that certain joinder and amendment,
dated as of June 5, 2007, by and among, CT Investment Management Co., LLC (“CT
Investment”), MS Sellers, MS Buyer, Deutsche Bank National Trust Company
(“Custodian”) and Midland Loan Services, Inc. (“Servicer”), as further amended
by that certain amendment No. 6 to master repurchase agreement, dated as of
December 14, 2007, by and among MS Sellers and MS Buyer, as further amended by
that certain amendment No. 7 to master repurchase agreement, dated as of June
30, 2008, by  and among MS Sellers, CT Investment (together with MS Sellers,
“New MS Sellers”) and MS Buyer, as further amended by that certain amendment No.
8 to master repurchase agreement, dated as of July 28, 2008, by and among New MS
Sellers and MS Buyer, as further amended by that certain joinder No. 2 and
amendment No. 9 to master repurchase agreement, dated as of February 13, 2009,
by and among CT XLC Holding, LLC (“XLC”), New MS Sellers, MS Buyer, Custodian
and Servicer, as further amended by that certain amendment No. 10 to master
repurchase agreement, dated as of March 16, 2009, by and among MS Sellers, XLC
and MS Buyer, as further amended by that certain amendment No. 11 to master
repurchase agreement, dated as of October 1, 2009, by and among MS Sellers, XLC
and MS Buyer, as further amended by that certain joinder No. 3 and amendment No.
12 to master repurchase agreement, dated as of February 3, 2011, by and among MS
Sellers, XLC, and Bellevue CT Holdings, LLC, as sellers (collectively, “New MS
Sellers II”), MS Buyer, as buyer, Custodian, and Servicer, as further amended by
that certain joinder No. 4 and amendment No. 13 to master repurchase agreement,
dated as of February 3, 2011, by and among New MS Sellers II and CNL Hotel JV,
LLC, as sellers (collectively, “New MS Sellers III”), MS Buyer, as buyer,
Custodian, and Servicer.



 
5.
$99,338,851 due and payable under that certain amended and restated credit
agreement, dated as of March 16, 2009, among CT, WestLB, AG, New York Brach, BNP
Paribas, Morgan Stanley Bank N.A., JPMorgan Chase Bank, N.A., Deutsche Bank
Trust Company Americas and Wells Fargo Bank, N.A. and WestLB AG, New York
Branch, as administrative agent for the lenders.



 
6.
$143,752,750 due and payable under that certain junior subordinated indenture,
dated as of March 16, 2009, between CT and The Bank of New York Mellon Trust
Company, National Association (“BNYM”), as trustee, and that certain junior
subordinated indenture, dated as of May 14, 2009, by and between CT and BNYM, as
trustee.



Legacy Assets


Set forth on Exhibit B to the Agreement to which this Exhibit A is attached is a
list of certain assets owned by CT or its subsidiaries to be contributed to CT
Legacy REIT Mezz Borrower (as defined below) in connection with the
Restructuring (as defined below) (the “Legacy Assets”).


Restructuring


CT has undertaken to restructure and/or settle the Legacy Debt Obligations
pursuant to a plan (the “Restructuring”) that contemplates the following steps
and transactions:
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.
The transfer of the Legacy Assets to CT Legacy REIT Mezz Borrower, Inc., a
Maryland corporation (“CT Legacy REIT Mezz Borrower”) in exchange for cash and
the issuance to CT Legacy Holdings, LLC, a Delaware limited liability company
(“CT Legacy Holdings”), of shares of Class A-1 Common Stock, Class A-2 Common
Stock, Class B Common Stock of CT Legacy REIT Mezz Borrower and the issuance to
CT of Class A Preferred Stock (each of the foregoing as defined herein) of CT
Legacy REIT Mezz Borrower pursuant to that certain contribution agreement, dated
as of the date hereof, by and among CT, CT Legacy REIT Mezz Borrower and CT
Legacy Holdings (the “Legacy Asset Contribution Transaction”);

 
2.
The transfer of the Legacy Assets by CT Legacy REIT Mezz Borrower as a
contribution to CT Legacy Asset, LLC, a Delaware limited liability company (“CT
Legacy Asset”), pursuant to that certain contribution agreement, dated as of the
date hereof, by and between CT Legacy REIT Mezz Borrower and CT Legacy Asset
(the “CTLRMB Legacy Asset Downstream Contribution Transaction”);

 
3.
The transfer of certain of the Legacy Assets by CT Legacy Asset as a
contribution to CT Legacy MS SPV, LLC, a Delaware limited liability company (“CT
Legacy MS”), CT Legacy Citi SPV, LLC, a Delaware limited liability company (“CT
Legacy Citi”) and CT Legacy JPM SPV, LLC, a Delaware limited liability company
(“CT Legacy JPM”), pursuant to that certain contribution agreement, dated as of
the date hereof, by and among CT Legacy Asset, on the one hand, and each of CT
Legacy MS, CT Legacy Citi and CT Legacy JPM, on the other hand (the “CTLA Legacy
Asset Downstream Contribution Transactions”);

 
4.
The funding of cash to CT Legacy REIT Mezz Borrower pursuant to that certain
mezzanine loan agreement, dated as of the date hereof, by and between CT Legacy
REIT Mezz Borrower, as borrower, and Five Mile Capital II CT Mezz SPE LLC (“Five
Mile Lender”), as lender (the “Mezzanine Loan Agreement”), the pledge by CT
Legacy REIT Mezz Borrower of 100% of its membership interests in CT Legacy
Asset, and certain other assets of CT Legacy REIT Mezz Borrower, all pursuant to
a pledge and security agreement, dated as of the date hereof, by CT Legacy REIT
Mezz Borrower, as security for CT Legacy REIT Mezz Borrower’s obligations under
the Mezzanine Loan Agreement and related mezzanine loan promissory note (the
“Mezzanine Pledge”), and the non-recourse carve-out guaranty thereof by CT
pursuant to that certain guaranty, dated as of the date hereof, pursuant to that
certain contribution agreement, dated as of the date hereof, by and among Five
Mile Lender, Five Mile Capital II CT Equity SPE LLC (“Five Mile Shareholder”)
and CT Legacy REIT Mezz Borrower, in exchange for the issuance by CT Legacy REIT
Mezz Borrower to Five Mile Lender of the related mezzanine loan promissory note
and Five Mile Shareholder of shares of Class A-2 Common Stock of CT Legacy REIT
Mezz Borrower (the “Mezzanine Loan Contribution Transaction”);

 
5.
The contribution to CT Legacy REIT Holdings, LLC, a Delaware limited liability
company (“CT Legacy REIT Holdings”) of Class A-1 Common Stock and Class A-2
Common Stock held by CT Legacy Holdings and Five Mile Shareholder in exchange
for the issuance to CT Legacy Holdings and Five Mile Shareholder of Class A-1
Units and/or Class A-2 Units of CT Legacy REIT Holdings pursuant to that certain
contribution agreement, dated as of the date hereof, by and among CT Legacy REIT
Holdings, CT Legacy Holdings and Five Mile Shareholder (the “REIT Stock
Contribution Transaction”);

 
 
-4-

--------------------------------------------------------------------------------

 
 
6.
The transfer by CT Legacy Holdings of Class A-1 Units and/or Class A-2 Units of
CT Legacy REIT Holdings to each of CT Legacy Series 1 Note Issuer, LLC, a
Delaware limited liability company (“CT Series 1 Note Issuer”) and CT Legacy
Series 2 Note Issuer, LLC, a Delaware limited liability company (“CT Series 2
Note Issuer”) in exchange for the issuance to CT Legacy Holdings by CT Series 1
Note Issuer of those certain series 1 secured notes, dated as of the date
hereof, secured by Class A-1 Units and Class A-2 Units of CT Legacy REIT
Holdings (the “Series 1 Notes”), pursuant to that certain exchange agreement,
dated as of the date hereof, by and between CT Legacy Holdings and CT Series 1
Note Issuer (the “Series 1 Note Exchange Transaction”), and the issuance to CT
Legacy Holdings by CT Series 2 Note Issuer of those certain series 2 secured
notes, dated as of the date hereof, secured by Class A-1 Units of CT Legacy REIT
Holdings (the “Series 2 Notes”), pursuant to that certain exchange agreement,
dated as of the date hereof, by and between CT Legacy Holdings and CT Series 2
Note Issuer (the “Series 2 Note Exchange Transaction” and together with the
Series 1 Note Exchange Transaction, the “Note Exchange Transactions”);

 
7.
The assumption of certain Legacy Debt Obligations by newly acquired and
converted or formed subsidiaries of CT Legacy Asset pursuant to:

 
 
(a)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and between CT Legacy JPM and JPMorgan Chase Bank, N.A.;

 
 
(b)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and between CT Legacy JPM and JPMorgan Chase Funding Inc.;

 
 
(c)
that certain amended and restated master repurchase agreement, dated as of the
date hereof, by and among CT Legacy MS, CT XLC Holding, LLC, Bellevue C2
Holding, LLC, CNL Hotel JV, LLC and Morgan Stanley Asset Funding Inc.; and

 
 
(d)
that certain amended and restated master repurchase agreement, dated as of the
date hereof,  by and between CT Legacy Citi and Citigroup Financial Products,
Inc. and Citigroup Global Markets, Inc. ((a), (b), (c) and (d) together, the
“Repurchase Financing Assumption Transactions”);

 
8.
The satisfaction and discharge of certain Legacy Debt Obligations pursuant to
that certain exchange agreement, dated as of the date hereof, by and among CT,
CT Legacy Holdings, CT Legacy REIT Holdings, CT Series 1 Note Issuer and WestLB
AG, New York Branch, BNP Paribas, Wells Fargo Bank, N.A., JPMorgan Chase Bank,
N.A., Morgan Stanley Senior Funding, Inc. and Deutsche Bank Trust Company
Americas (collectively, the “WestLB Lenders”) that provides for the delivery to
the WestLB Lenders by CT and CT Legacy Holdings of cash, Class A-2 Units of CT
Legacy REIT Holdings and the Series 1 Notes (the “WestLB Loan Termination
Transaction”);

 
 
-5-

--------------------------------------------------------------------------------

 
 
9.
The discharge of certain Legacy Debt Obligations upon the delivery of Class B
Common Stock by CT Legacy Holdings and the issuance by JSN Restructure Vehicle 1
Ltd., a newly formed exempted company incorporated under the laws of the Caymans
Islands and owned by a third party (“Restructure 1”), of new notes pursuant to
that certain indenture, dated as of the date hereof, by and between Restructure
1 and BNYM, as trustee, in exchange for such Legacy Debt Obligations held by the
holders thereof and the simultaneous delivery of such obligations to CT for
cancellation by the trustee (the “Old JSN Discharge Transaction”) and
immediately thereafter the contribution by CT and CT Legacy Holdings of cash,
shares of Class B Common Stock and certain Series 2 Notes to Restructure 1,
pursuant to that certain contribution and exchange agreement, dated as of the
date hereof, by and among CT, CT Legacy Holdings, CT Series 2 Note Issuer, CT
Legacy REIT Mezz Borrower, Restructure 1 and the holders of such Legacy Debt
Obligations named therein (the “Non-EOD CDO Restructure 1 Contribution
Transaction”);

 
10.
The discharge of certain Legacy Debt Obligations held by certain holders thereof
upon the redemption of such obligations in exchange for cash and certain Series
2 Notes, upon the exercise by CT of redemption rights contained in that certain
supplemental indenture, dated as of the date hereof, between CT and BNYM, as
trustee, to the junior subordinated indenture, dated as of March 16, 2009,
between CT and BNYM, as trustee, (the “EOD CDO Redemption Transaction”), whereby
such Legacy Debt Obligations shall be cancelled by the trustee, and in
connection therewith, the execution of those certain redemption agreements,
dated as of the date hereof, among CT, CT Legacy Holdings, CT Series 2 Note
Issuer, CT Legacy REIT Mezz Borrower and the holders of such Legacy Debt
Obligations (the “Old JSN 2 Discharge Transaction”);

 
11.
The discharge of certain Legacy Debt Obligations upon the exchange of such
obligations by the holders thereof for cash, shares of Class B Common Stock and
certain Series 2 Notes, pursuant to that certain exchange agreement, dated as of
the date hereof, by and among CT, CT Legacy Holdings, CT Series 2 Note Issuer,
CT Legacy REIT Mezz Borrower and the holders of the foregoing Legacy Debt
Obligations (the “JSN Opt-Out Exchange Transaction”).

 
For purposes of the foregoing, the term “Class A-1 Common Stock” means the
shares of class A-1 common stock, par value $0.001 per share, of CT Legacy REIT
Mezz Borrower, the term “Class A-2 Common Stock” means the shares of class A-2
common stock, par value $0.001 per share, of CT Legacy REIT Mezz Borrower, the
term “Class B Common Stock” means the shares of class B common stock, par value
$0.001 per share, of CT Legacy REIT Mezz Borrower, the term “Class A Preferred
Stock” means the shares of class A preferred stock, par value $0.001 per share,
of CT Legacy REIT Mezz Borrower and the term “Stock” means each of the Class A-1
Common Stock, the Class A-2 Common Stock, the Class B Common Stock and the Class
A Preferred Stock.
 
 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT B


LEGACY ASSETS
 
 
-7-

--------------------------------------------------------------------------------

 
 
EXHIBIT B


LEGACY ASSETS


I.
UNENCUMBERED ASSETS

 

 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  



II.
ASSETS TO BE PLEDGED TO JPMORGAN CHASE BANK, N.A.

 



 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-8-

--------------------------------------------------------------------------------

 
 
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  
     
9.
[***]  
[***]  
     
10.
[***]  
[***]  
     
11.
[***]  
[***]  
     

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-9-

--------------------------------------------------------------------------------

 
 
12.
[***]  
[***]  



III.
ASSETS TO BE PLEDGED TO JPMORGAN CHASE FUNDING INC.

 



 
ASSET
INTEREST
     
13.
[***]  
[***]  
     
14.
[***]  
[***]  
     
15.
[***]  
[***]  
     
16.
[***]  
[***]  
     
17.
[***]  
[***]  
     

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-10-

--------------------------------------------------------------------------------

 
 
18.
[***]  
[***]  
     
19.
[***]  
[***]  
     
20.
[***]  
[***]  
     
21.
[***]  
[***]  
     
22.
[***]  
[***]  
     
23.
[***]  
[***]  
     
24.
[***]  
[***]  



 
IV.
ASSETS TO BE HELD BY CT LEGACY MS SPV, LLC

 



 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-11-

--------------------------------------------------------------------------------

 
 
4.
[***]  
[***]  



V.
EQUITY MEMBERSHIP INTERESTS TO BE HELD BY CT LEGACY MS SPV, LLC

 



 
COMPANY
INTEREST HELD BY COMPANY
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  



VI.
ASSETS TO BE HELD BY CT LEGACY CITI SPV, LLC

 



 
ASSET
INTEREST
     
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-12-

--------------------------------------------------------------------------------

 
 
4.
[***]  
[***]  
     
5.
[***]  
[***]  


 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
-13-

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF SERIES 1 SECURED NOTE
 
 
-14-

--------------------------------------------------------------------------------

 
 
THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”).  THIS SECURED NOTE MAY NOT BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
NO TRANSFER OF THIS SECURED NOTE MAY BE MADE TO THE EXTENT THAT SUCH TRANSFER
WOULD (IN EACH CASE, AS REASONABLY DETERMINED BY THE ISSUER): (I) BE MADE TO A
PROPOSED TRANSFEREE WHO IS NOT AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED
UNDER RULE 501(A) PROMULGATED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED;  (II) BE MADE TO A PROPOSED TRANSFEREE WHO IS NOT A “QUALIFIED
PURCHASER” WITHIN THE MEANING OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND AS SUCH TERM IS DEFINED
IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT; (III) BE MADE TO A PROPOSED
TRANSFEREE WHO IS A “BENEFIT PLAN INVESTOR” AS DEFINED IN SECTION 3(42) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”);
(IV) RESULT IN THE ASSETS OF CT LEGACY SERIES 1 NOTE ISSUER, LLC (“CT SERIES 1
NOTE ISSUER”), CT LEGACY HOLDINGS, LLC (“CT LEGACY HOLDINGS”), CT LEGACY REIT
HOLDINGS, LLC (“CT LEGACY REIT HOLDINGS”), OR CT LEGACY REIT MEZZ BORROWER, INC.
(“CT LEGACY REIT MEZZ BORROWER”) BEING DEEMED “PLAN ASSETS” FOR PURPOSES OF
ERISA OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”); (V) RESULT IN THE DISQUALIFICATION OF CT LEGACY REIT MEZZ BORROWER, AS
A REAL ESTATE INVESTMENT TRUST FOR PURPOSES OF THE CODE OR OTHERWISE VIOLATE THE
CHARTER OF CT LEGACY REIT MEZZ BORROWER; OR (VI) CAUSE THE LEGACY ASSET
CONTRIBUTION TRANSACTION (AS DEFINED IN THAT CERTAIN EXCHANGE AGREEMENT, DATED
AS OF MARCH [●], 2011, BY AND AMONG  CAPITAL TRUST, INC., CT LEGACY HOLDINGS, CT
SERIES 1 NOTE ISSUER, CT LEGACY REIT HOLDINGS, WESTLB AG, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, AND EACH OF WESTLB AG, NEW YORK BRANCH, BNP PARIBAS,
MORGAN STANLEY SENIOR FUNDING, INC., JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK
TRUST COMPANY AMERICAS AND WELLS FARGO BANK, N.A.) TO FAIL TO QUALIFY FOR
NON-RECOGNITION TREATMENT UNDER SECTION 351 OF THE CODE.  THIS SECURED NOTE MAY
ONLY BE TRANSFERRED IN ACCORDANCE WITH THE PROVISIONS HEREIN AND IN WHOLE AND
NOT IN PART.
 


SERIES 1 SECURED NOTE
 
$[●] 
No. [●]
   
March [●], 2011

 
FOR VALUE RECEIVED, CT Legacy Series 1 Note Issuer, LLC, a Delaware limited
liability company (the “Issuer”), hereby promises to pay to [●] (the “Holder”),
the principal amount of [●] United States Dollars ($[●]) (the “Initial Principal
Amount”), as represented by this Secured Note (this “Note”), in accordance with
the terms herein.
 
 
-15-

--------------------------------------------------------------------------------

 
 
1)
Definitions. The following terms as used in this Note shall have the following
meanings:

 
 
a)
The term “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 
 
b)
The term “Banking Holiday” shall mean any day on which banking institutions in
New York, New York are authorized or required by law to close.

 
 
c)
The term “Business Day” shall mean a day other than a Saturday, Sunday or
Banking Holiday.

 
 
d)
The term “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated under it.

 
 
e)
The term “Collateral” shall have the meaning ascribed to such term in Section 6
of this Note.

 
 
f)
The term “Collateral Agent” shall mean U.S. Bank, National Association.

 
 
g)
The term “Control Agreements” shall mean the Dividend Account Control Agreement
and Sales Proceeds Account Control Agreement (as such terms are defined in the
Pledge Agreement).

 
 
h)
The term “CT” shall mean Capital Trust, Inc.

 
 
i)
The term “CT Legacy Holdings” shall mean CT Legacy Holdings, LLC.

 
 
j)
The term “CT Legacy REIT Holdings” shall mean CT Legacy REIT Holdings, LLC.

 
 
k)
The term “CT Legacy REIT Mezz Borrower” shall mean CT Legacy REIT Mezz Borrower,
Inc.

 
 
l)
The term “Cure Period” shall have the meaning ascribed to such term in Section
5(a)(ii) of this Note.

 
 
m)
The term “Date of Issuance” shall have the meaning ascribed to such term in
Section 2(a) of this Note.

 
 
n)
The term “Date of Maturity” shall have the meaning ascribed to such term in
Section 2(b) of this Note.

 
 
o)
The term “ERISA” shall have the meaning ascribed to such term in Section
9(l)(ii) of this Note.

 
 
p)
The term “Event of Default” shall have the meaning ascribed to such term in
Section 5(a) of this Note.

 
 
-16-

--------------------------------------------------------------------------------

 
 
 
q)
The term “Exchange Agreement” shall mean that certain Exchange Agreement dated
as of the date hereof, entered into by and among CT, CT Legacy Holdings, the
Issuer, CT Legacy REIT Holdings, WestLB AG, New York Branch, as administrative
agent, and each of WestLB AG, New York Branch, BNP Paribas, Morgan Stanley
Senior Funding, Inc., JPMorgan Chase Bank, N.A., Deutsche Bank Trust Company
Americas and Wells Fargo Bank, N.A.

 
 
r)
The term “Foreign Holder” shall mean a Person that is organized under the laws
of a jurisdiction other than that in which the Issuer is located.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 
 
s)
The term “Governmental Authority” shall mean any nation or government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any arbitration panel, any court,
any commission, any agency or any instrumentality of the foregoing.

 
 
t)
The term “Holder” shall have the meaning ascribed to such term in the
introductory paragraph of this Note.

 
 
u)
The term “Initial Principal Amount” shall have the meaning ascribed to such term
in the introductory paragraph of this Note.

 
 
v)
The term “Investment Company Act” means the Investment Company Act of 1940, as
amended.

 
 
w)
The term “Issuer” shall have the meaning ascribed to such term in the
introductory paragraph of this Note.

 
 
x)
The term “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement or any lease
in the nature thereof).

 
 
y)
The term “Mezzanine Loan Lender” shall mean Five Mile Capital II CT Mezz SPE
LLC, a Delaware limited liability company.

 
 
z)
The term “Note” shall have the meaning ascribed to such term in the introductory
paragraph of this Note.

 
 
aa)
The term “Obligations” shall mean all loans, advances, debts, liabilities and
obligations, for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the Issuer
to the Holder, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not arising under this Note, the Pledge
Agreement or any other related documents.  This term includes all principal
(including the Prepayment Amount, if applicable), interest (including PIK
Interest and all interest which accrues after the commencement of any case or
proceeding in bankruptcy after the insolvency of, or for the reorganization of
the Issuer, whether or not allowed in such proceeding) and all other amounts due
and owing by the Issuer under this Note or the Pledge Agreement whether on
account of fees, expenses, indemnification or otherwise.

 
 
-17-

--------------------------------------------------------------------------------

 
 
 
bb)
The term “Offer Notice” shall have the meaning ascribed to such term in Section
9(l) of this Note.

 
 
cc)
The term “OID” shall have the meaning ascribed to such term in Section 8(a) of
this Note.

 
 
dd)
The term “Operative Documents” means, collectively, this Note, the Control
Agreements and the Pledge Agreement.

 
 
ee)
The term “Patriot Act” shall have the meaning ascribed to such term in Section
9(o) of this Note.

 
 
ff)
The term “Person” shall mean a legal person, including any individual,
corporation, estate, partnership, joint venture, association, joint stock
company, company, limited liability company, trust, unincorporated association,
or government, or any agency or political subdivision thereof, or any other
entity of whatever nature.

 
 
gg)
The term “PIK Interest” shall have the meaning ascribed to such term in Section
2(a) of this Note.

 
 
hh)
The term “PIK Interest Accrual Date” shall have the meaning ascribed to such
term in Section 2(a) of this Note.

 
 
ii)
The term “Pledge Agreement” shall mean that certain Pledge and Security
Agreement, dated as of the date hereof, entered into by and among the Issuer,
the Holder and the Collateral Agent, relating to the pledge by the Issuer of [●]
Class A-1 Units and [●] Class A-2 Units, it holds in CT Legacy REIT Holdings.

 
 
jj)
The term “Prepayment Amount” shall have the meaning ascribed to such term in
Section 3 of this Note.

 
 
kk)
The term “Principal Amount” shall mean the Initial Principal Amount, as
increased from time to time pursuant to Section 2(a) or decreased from time to
time pursuant to Section 3.

 
 
ll)
The term “Taxes” shall have the meaning ascribed to such term in Section 2(e) of
this Note.

 
2)
Payment Terms of the Note.

 
 
a)
Interest Rates and Payments.  The Issuer covenants and agrees that the Principal
Amount shall bear interest at a rate equal to 8.19% per annum (the “PIK
Interest”), which shall accrue beginning on the date of this Note (the “Date of
Issuance”), and shall accrue quarterly in arrears on the last day of each
quarter (the “PIK Interest Accrual Date”) during the term hereof and on the Date
of Maturity, and without any action on the part of the Issuer and the Holder
shall be payable on and added to the Principal Amount, with the first such PIK
Interest Accrual Date where the PIK Interest accruing from the Date of Issuance
shall be added to the Principal Amount being June 30, 2011.

 
 
-18-

--------------------------------------------------------------------------------

 
 
 
b)
Repayment of the Notes.  The Issuer covenants and agrees to repay to the Holder
the unpaid Principal Amount, in full, on March 31, 2016 (the “Date of
Maturity”), to the extent such amount has not previously been repaid.

 
 
c)
Maximum Lawful Rate.  In no event, whether by reason of acceleration of the
maturity of the amounts due hereunder or otherwise, shall interest and fees
contracted for, charged, received, paid or agreed to be paid to the Holder
exceed the maximum amount permissible under applicable law.  If, from any
circumstance whatsoever, interest and fees would otherwise be payable to the
Holder in excess of the maximum amount permissible under applicable law, the
interest and fees shall be reduced to the maximum amount permitted under
applicable law.  If from any circumstance, the Holder shall have received
anything of value deemed interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excess of interest shall be applied to the
reduction of the Principal Amount, in such manner as may be determined by the
Holder, or if such excessive interest exceeds the unpaid balance of the
Principal Amount, such excess shall be refunded to the Issuer.

 
 
d)
Application of Payments.  Any payments or any prepayments hereunder shall
generally be applied to the outstanding Principal Amount.

 
 
-19-

--------------------------------------------------------------------------------

 
 
 
e)
Withholding.  Except as required by law, any and all payments made by the Issuer
in accordance with the terms of this Note to the Holder shall be made free and
clear of and without deduction or withholding for any taxes (including interest
and penalties thereon or additions thereto) (“Taxes”).  To the extent the Issuer
is required by law to deduct and withhold in respect of any Taxes with respect
to this Note, the amount withheld shall be treated as a payment under this Note
in the amount of the withholding and the Issuer shall not be responsible for nor
have an obligation hereunder to pay to the Holder any additional amounts as
would be necessary to restore the amount received and retained by the Holder to
an amount equal to the amount it would have received and retained had no such
deduction, withholding or Taxes been imposed.  Holder agrees that, prior to the
first date on which any payment is due hereunder, it will deliver to Issuer two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI or W-9 or successor applicable form, as the case may be, certifying in
each case that such Holder is entitled to receive payments under the Note,
without deduction or withholding of any United States federal income taxes.  To
the extent the Holder is a Foreign Holder that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Issuer is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Note, the W-8BEN it delivers (or such other
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Issuer) may be completed so as to establish
eligibility for such treaty benefits as to permit such payments to be made
without withholding or at a reduced rate.  In addition, in the case of a Foreign
Holder that is claiming exemption from the withholding of U.S. federal income
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” such Foreign Holder agrees that, prior to the first date
on which any payment is due hereunder, it will deliver to Issuer a certificate
to the effect that such Foreign Holder is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Issuer
within the meaning of Section 881(c)(3)(B) of the Code (which, in the case of a
Foreign Holder that is a partnership for U.S. federal income tax purposes, shall
be determined at the partner level in accordance with Treasury Regulations
Section 1.871-14(g)), or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.  Each Holder that delivers to Issuer any
certificate, a Form W-8BEN or W-8ECI or W-9 pursuant to the preceding sentences
further undertakes to deliver to Issuer two further copies of such forms, or
successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such form expires (which, in the case of a
Form W-8ECI or W-8BEN, is generally the last day of the third succeeding
calendar year ending on or after the date such form is signed) or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to Issuer, and such other extensions or
renewals thereof as may reasonably be requested by Issuer, certifying in the
case of Form W-9 that such Holder is exempt from United States backup
withholding and in the case of a Form W-8BEN or W-8ECI that such Holder is
entitled to receive payments under the Note without deduction or withholding of
any United States federal income taxes, unless in any such case an event
(including, without limitation, any change in treaty, applicable law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Holder from duly completing and delivering any such form with
respect to it and such Holder advises Issuer that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.

 
3)
Prepayments.  The Issuer shall have the right to prepay all or any portion of
this Note at the option of the Issuer at any time at a price (adjusted to be pro
rata for partial prepayments) equal to the greater of: (i) the outstanding
Principal Amount plus all accrued interest incurred since the last PIK Interest
Accrual Date up to and including the date of such prepayment, and (ii) 150% of
the Principal Amount on the Date of Issuance (as the same may be reduced by any
prepayments made in accordance with this Section 3) (such amount in (ii) hereof,
the “Prepayment Amount”).

 
4)
Affirmative Covenants.  So long as all or any of the Principal Amount shall
remain outstanding, the Issuer covenants as follows:

 
 
a)
The Issuer shall promptly pay when due all payment obligations of the Issuer to
the Holder under this Note and shall promptly perform all other terms,
covenants, conditions and obligations of the Issuer to the Holder under this
Note.

 
 
b)
To the extent the Issuer receives any cash on the Collateral pledged pursuant to
the Pledge Agreement, the Issuer, in accordance with the terms of Section 3
hereof, shall apply such amount of cash to the outstanding Principal Amount on
the date thereof.

 
 
-20-

--------------------------------------------------------------------------------

 
 
 
c)
The Issuer shall provide the Holder (and any beneficial owner previously
notified to the Issuer in writing so long as such beneficial owner agrees to be
bound by the provisions hereof, including, without limitation, Section 9(m))
with copies of the quarterly and annual financial reports required to be
provided to the Mezzanine Loan Lender under its loan agreement with CT Legacy
REIT Mezz Borrower regardless of whether such mezzanine loan is then outstanding
or the Mezzanine Loan Lender actually requests or receives such reports.

 
 
d)
The Issuer will not merge into or consolidate with any other company unless (i)
the Issuer is the surviving company or (ii) if the Issuer is not the surviving
company, the surviving company assumes the obligations of the Issuer hereunder
and under the Pledge Agreement, and, in the case of (i) or (ii), the Issuer
receives the prior written consent of the Holder, not to be unreasonably
withheld.

 
 
e)
The Issuer shall not amend its limited liability company operating agreement.

 
5)
Events of Default.

 
 
a)
Events of Default.  An Event of Default shall mean the occurrence of one or more
of the following events:

 
 
i)
the Issuer shall fail to pay the interest or the Principal Amount in accordance
with Sections 2(a) and 2(b) of this Note within fifteen (15) days after the date
on which such payment is due and payable;

 
 
ii)
the Issuer shall fail to perform or cause to be performed any obligation or
observe any condition, covenant, term, agreement or provision required to be
performed or observed by the Issuer under this Note or the Pledge Agreement;
provided, however, that if such failure by its nature can be cured and the value
of the Issuer or the Issuer’s assets is not impaired, threatened or jeopardized,
then the Issuer shall have a period (the “Cure Period”) of fifteen (15) days of
the earlier of (x) after the Issuer obtains knowledge of such failure and (y)
receives written notice of such failure to cure the same and an Event of Default
shall not be deemed to exist during the Cure Period;

 
 
iii)
any representation or warranty made in this Note, the Pledge Agreement or the
Exchange Agreement shall prove to be false or misleading in any material respect
when made or deemed to be made;

 
 
iv)
the Issuer (i) files a voluntary petition in bankruptcy or is adjudicated
bankrupt or insolvent or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under present or any future federal, state or other statute or
law; (ii) seeks or consents to or acquiesces in the appointment of any trustee,
receiver or similar officer of the Issuer or of all or any substantial part of
the property of the Issuer, or all or a substantial part of the assets of the
Issuer are attached, seized, subjected to a writ or distress warrant or are
levied upon; (iii) discontinues its business or operations, dissolves, merges or
sells substantially all of its assets, other than a disposition permitted by
this Note, or consented to by the Holder in writing; (iv) admits in writing to
its inability to pay its debts as they mature; (v) makes a general assignment
for the benefit of creditors; (vi) is adjudicated bankrupt or insolvent; or
(vii) the taking of any corporate or other similar action in respect of any of
the foregoing;

 
 
-21-

--------------------------------------------------------------------------------

 
 
 
v)
the filing or commencement of any involuntary petition in bankruptcy against the
Issuer of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
the Issuer, which shall remain undismissed or undischarged for a period of sixty
(60) days; or

 
 
vi)
the Pledge Agreement or any Control Agreement at any time for any reason ceases
to be in full force and effect in all material respects or the Pledge Agreement
or any Control Agreement ceases to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby.

 
 
b)
Consequences of Event of Default- Remedies Conferred upon Holder.  Upon the
occurrence and during the continuation of any Event of Default, the greater of
(i) the entire unpaid Principal Amount of this Note and (ii) the Prepayment
Amount in each case, together with all Obligations may be declared by the Holder
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Issuer; and in the
case of any event described in Section 5(a)(iv) and 5(a)(v), the greater of (i)
the entire unpaid Principal Amount of this Note and (ii) the Prepayment Amount
in each case, together with all Obligations, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Issuer.  The rights and remedies hereunder and
under the other Operative Documents are cumulative and not exclusive of any
rights or remedies the Holder would otherwise have.

 
6)
Secured Obligations.

 
This Note and the amounts payable hereunder, including principal and accrued
interest, shall be secured obligations of the Issuer, and shall be secured by
those certain limited liability company interests in CT Legacy REIT Holdings
(the “Collateral”), in accordance with the terms of the Pledge Agreement and the
Control Agreements.  The Issuer agrees that it shall cause all cash dividends
and other cash distributions received by it on or with respect to the
Collateral to be remitted to an account designated by the Holder on the
signature page hereto or any other account subsequently designated by the Holder
by providing notice to the Issuer in accordance with Section 9(j) hereto.
 
 
-22-

--------------------------------------------------------------------------------

 
 
7)
Voting of Collateral.

 
The Issuer shall be entitled to vote the Collateral unless there is an Event of
Default that has occurred and is continuing in accordance with the terms of the
Pledge Agreement.
 
8)
Tax Treatment of the Note.

 
 
a)
Original Issue Discount.  This Note is issued with original issue discount
(“OID”), within the meaning of Section 1273 of the Code.  Beginning no later
than 10 days after the Date of Issuance, Douglas Armer, whose address is c/o
Capital Trust, Inc., 410 Park Avenue, New York, NY  10022, will promptly make
available to the Holder, upon request, information regarding the issue price,
the amount of OID, the issue date and the yield to maturity of the
Note.  Additionally, the Issuer and the Holder agree that for U.S. federal
income tax purposes, Treasury Regulations Section 1.1275-4(c) applies to the
Note.

 
 
b)
Note to be Treated as Debt.  The Issuer and the Holder agree that this Note is
intended to be debt for U.S. federal, state and local income and franchise tax
purposes and agree to treat the Note accordingly for all such purposes, unless
otherwise required by a taxing authority.

 
9)
Miscellaneous.

 
 
a)
Payments.  Except as provided in Section 2(e), all payments required to be made
hereunder shall be made by the Issuer without setoff or counterclaim of any kind
or nature by wire transfer of immediately available funds in accordance with the
instructions received from the Holder to be provided upon the request of the
Issuer.

 
 
b)
Payments Due on Non-business Days.  If any payment on this Note becomes due and
payable on a Saturday, Sunday or Banking Holiday, then the date for payment
thereof shall be extended to the next Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in United States Dollars.

 
 
c)
No Notice of Presentment Required.  All payments made hereunder shall be payable
without notice and without presentment, demand or any other notice of any kind,
all of which are hereby expressly waived by the Issuer.

 
 
d)
Lost, Stolen, Mutilated or Destroyed Note.  If this Note shall be mutilated,
lost, stolen, or destroyed, the Issuer shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen, or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen, or destroyed but only
upon receipt of evidence (which may consist of a signed affidavit of the
Holder), of such loss, theft, or destruction of such Note, and of the ownership
thereof, and indemnity, if requested, all reasonably satisfactory to the Issuer.

 
 
-23-

--------------------------------------------------------------------------------

 
 
 
e)
Entire Agreement; Amendments.  This Note and the Pledge Agreement constitute the
entire agreement with respect to the subject matters hereof and supersede any
and all prior negotiations and agreements (other than the Exchange
Agreement).  No modification, change, waiver or amendment of this Note shall be
deemed to be effective and enforceable unless such modification, change, waiver
or amendment is evidenced by a writing signed by the Issuer and the Holder, and
each such modification, change, waiver or amendment, if any, shall apply only
with respect to the specific instance or instances involved.

 
 
f)
Captions.  The captions to the various sections and subsections of this Note
have been included for convenience of reference only and shall not be deemed to
modify, explain, enlarge or restrict any of the provisions hereof.

 
 
g)
Governing Law.  THIS NOTE AND ALL DISPUTES OR CONTROVERSIES ARISING OUT OF OR
RELATING TO THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 
 
h)
Jurisdiction, Consent to Service of Process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED ON OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE SHALL
AFFECT ANY RIGHT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS NOTE AGAINST THE ISSUER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN ANY STATE OR
FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY TO THIS
NOTE IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES HEREIN. NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 
 
-24-

--------------------------------------------------------------------------------

 
 
 
i)
Jury Trial Waiver. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY
RIGHTS UNDER OR IN CONNECTION WITH THIS NOTE, OR (II) ARISING FROM ANY DISPUTE
OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS NOTE AND AGREES THAT ANY
SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 
 
j)
Notices. All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Note shall be in writing and shall
be deemed to have been given (i) when personally delivered or sent by facsimile
or electronic transmission (with hard copy to follow), (ii) one day after being
sent by reputable overnight express courier (charges prepaid) or (iii) five days
following mailing by certified or registered mail, postage prepaid and return
receipt requested.  Unless another address is specified in writing, notices,
demands and communications to the Holders and Issuers shall be sent to the
addresses indicated below:

 
If to the Issuer or CT:
CT Legacy Series 1 Note Issuer, LLC
410 Park Avenue
14th Floor
New York, New York  10022
Attention: Geoffrey G. Jervis
Telephone No.:  212-655-0220
Facsimile No.:  212-655-0044
 
with a copy to:
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention:  Michael L. Zuppone, Esq.
Telephone No.:  212-696-6000
Facsimile No.:   212-319-4090
 
If to the Holder:
[●]
Attention:  [●]
Telephone No.:  [●]
Facsimile No.:  [●]



 
 
k)
Successors and Assigns.  This Note shall be binding upon and inure the benefit
of the parties hereto and their respective permitted successors and assigns,
except that the Holder may not assign or transfer this Note except as set forth
herein.  In the event the Holder assigns or transfers this Note in accordance
with the provisions hereof, the Holder must surrender this Note to the Issuer
with written notice to cancel this Note and to re-issue a note in the name of
the assignee or transferee, as applicable, on the same terms and conditions as
this Note.  The Issuer may not assign this Note without the consent of the
Holder.

 
 
-25-

--------------------------------------------------------------------------------

 
 
 
l)
Transfers.

 
 
i)
So long as no Event of Default shall have occurred and be continuing, except as
provided in Section 9(l)(ii), no transfer of this Note or an interest herein may
be made without CT’s prior written consent, which shall not be unreasonably
withheld.  Any transfer made with CT’s prior written consent shall be viewed, to
the knowledge of CT, to be made in full compliance with Section 9(l)(ii)(e) and
(f).

 
 
ii)
No transfer of this Note or an interest herein may be made if such transfer
would (a) be made to a proposed transferee who is not a “Qualified Purchaser”
within the meaning of Section 3(c)(7) of the Investment Company Act, and as such
term is defined in Section 2(a)(51) thereof; (b) result in the Issuer, CT Legacy
Holdings, CT Legacy REIT Holdings or CT REIT Mezz Borrower being subject to
regulation under the Investment Company Act; (c) be made to a proposed
transferee who is a “benefit plan investor” as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
(d) result in the assets of Issuer, CT Legacy Holdings, CT Legacy REIT Holdings
or CT Legacy REIT Mezz Borrower being deemed “plan assets” for purposes of ERISA
or Section 4975 of the Code; (e) result in the disqualification of CT Legacy
REIT Mezz Borrower as a real estate investment trust for purposes of the Code or
otherwise violate the charter of CT Legacy REIT Mezz Borrower; or (f) cause the
Legacy Asset Contribution Transaction (as defined in the Contribution and
Exchange Agreement) to fail to qualify for non-recognition treatment under
Section 351 of the Code.

 
 
iii)
This Note may only be transferred in accordance with the provisions herein and
in whole and not in part.  Within five (5) Business Days of any transfer of this
Note, the transferee shall provide the Issuer with its name and contact
information in accordance with Section 9(j) hereof.

 
 
iv)
No transfer of this Note or an interest herein may be made unless the Holder
shall have complied with the terms of this Section 9(l)(iv).  The Holder shall
give written notice to CT (the “Offer Notice”), which notice shall specify (i)
the price at which the Holder is willing to sell this Note or any interest
herein and (ii) to the fullest extent permitted by law, irrevocably offer to
sell this Note or the interest herein at such price to CT or its Affiliates.  CT
or its Affiliates shall provide written notice within five (5) Business Days of
receipt of the Offer Notice to state that CT or its Affiliates agree to purchase
this Note or the interest herein on the terms set forth in the Offer Notice
which shall be binding on CT or its Affiliates. In the event CT or one of its
Affiliates fails to deliver such notice within the foregoing time period,
the Holder may sell this Note or the interest herein to a third party at the
same or a higher price offered in the Offer Notice subject to the other
provisions of Section 9(l).  To the extent that this Note or interest
herein offered for sale pursuant to this Section 9(l)(iv) remains unsold after
the date 180 days after expiration of the foregoing time period or the Holder
offers to sell this Note or any interest herein at a lower price, the transfer
of this Note or interest herein shall again become subject to the procedures
required under this Section 9(l)(iv).  The foregoing transfer restrictions of
this Section 9(l)(iv) shall not apply to any transfers to Affiliates of the
Holder.

 
 
-26-

--------------------------------------------------------------------------------

 
 
 
m)
Confidentiality.  The Holder shall not disclose the terms of this Note or any
information provided under Section 4(c) hereof without the written consent of
the Issuer; provided, however, that the Holder may disclose such terms (i) to
its respective Affiliates, directors, officers, employees, attorneys,
accountants, partners, members, financial and other advisors, investors,
prospective investors, lenders, prospective lenders, transferees, prospective
transferees and representatives, (ii) pursuant to a subpoena or order issued by
a court, arbitrator or governmental body or agency, or as otherwise required by
law or regulation, (iii) in connection with the exercise of any remedies
hereunder or under any other Operative Document or any suit, action or
proceeding relating to this Note or any other Operative Document or the
enforcement of rights hereunder or under any other Operative Document, or (iv)
to the extent such terms or information (x) becomes publicly available other
than as a result of a breach of this Section 9(m) or (y) becomes available to
the Holder on a non-confidential basis from a source other than the
Issuer.  Notwithstanding any other provision herein to the contrary, each of the
parties hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons, without limitation of any kind, any
information with respect to the United States, federal, state and local “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereto and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party or its representatives relating to such tax treatment and
tax structure; provided that no person may disclose any pricing terms or other
nonpublic business or financial information that is unrelated to the United
States federal, state and local tax treatment of the transaction and is not
relevant to understanding the United States federal, state and local tax
treatment of the transaction, without complying with the provisions of this
Section 9(m); provided further, that with respect to any document or similar
item that in either case contains information concerning the tax treatment or
tax structure of the transaction as well as other information, this sentence
shall only apply to such portions of the document or similar item that relate to
the United States federal, state and local tax treatment or tax structure of the
transactions contemplated hereby.

 
 
n)
Severability.  In the event that any provision of this Note is held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provision shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. Any such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 
 
o)
USA PATRIOT Act.  To the extent the Holder is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), the Holder hereby notifies the Issuer that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Issuer, which information includes the name and address of
the Issuer and other information that will allow such Holder to identify the
Issuer in accordance with the Patriot Act.

 
 
-27-

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE FOLLOWS]
 
 
-28-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered on the date first written above.
 
 

 
CT LEGACY SERIES 1 NOTE ISSUER, LLC
       
 
By: 
       
Name: Geoffrey G. Jervis
Title: Chief Financial Officer
         

 
 
 


 
[SIGNATURE PAGE TO SERIES 1 SECURED NOTE]
 
 
 

--------------------------------------------------------------------------------

 
 
AGREED TO:
     
[●]
  
             
By: 
     
Name:
 
Title:
             
By: 
     
Name:
 
Title:
 

 
 
Account Information:
 
 
 